DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Withdrawn Rejections
The 35 U.S.C. 112(b) rejection of claims 1-20 is withdrawn due to Applicant’s clarification, in the response filed on October 15, 2021, that:
a)	the term “atomizing layer” refers to a roughened surface being processed, such as a frosted surface, where the uneven surface of the atomizing layer can make it less easy to generate adsorption between the display module and the cover plate, and hence refers to a layer with a roughened and uneven surface with the ability to reduce adsorption; and
b)	the term “haze” refers to a denotation of an ability of the polarizer for scattering a light, and hence refers to the entire haze of the polarizer.
The 35 U.S.C. 102 (a/1,2) and 35 U.S.C. 103 rejections of claims 1-20 over Son as the primary reference, are withdrawn due to Applicant’s amendment filed on October 15, 2021.

Advisory
Applicant is advised that should claim 14 be found allowable, claim 21 will be objected to under 37 CFR 1.75 as being a duplicate thereof. 

Applicant is advised that should claim 15 be found allowable, claim 22 will be objected to under 37 CFR 1.75 as being a duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 16 be found allowable, claim 23 will be objected to under 37 CFR 1.75 as being a duplicate thereof. 
Applicant is advised that should claim 17 be found allowable, claim 24 will be objected to under 37 CFR 1.75 as being a duplicate thereof. 
Applicant is advised that should claim 18 be found allowable, claim 26 will be objected to under 37 CFR 1.75 as being a duplicate thereof. 
Applicant is advised that should claim 19 be found allowable, claim 27 will be objected to under 37 CFR 1.75 as being a duplicate thereof. 
Applicant is advised that should claim 20 be found allowable, claim 28 will be objected to under 37 CFR 1.75 as being a duplicate thereof. 
New Rejections
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action
Claims 10, 14, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Abileah (US 2005/0134749).

    PNG
    media_image1.png
    498
    937
    media_image1.png
    Greyscale

	Regarding claim 10, Abileah teaches a display device (liquid crystal display (LCD) [0016] device [0004]) comprising: a display module (LCD 50 [0016]) comprising: a display panel (light valve 54 [0016] minus 60, Fig. 1); and a polarizer (60 [0017]) disposed on a light-emitting side of the display panel (54-60) (light from backlight 52 impinging on the first polarizer 62 [0017], Fig. 1) and comprising a polarizer body (of polarizer 60, Fig. 1) and an atomizing layer (surface …. 80 may have a glare diffusing front surface … scatters the light [0033], proximate surface 80 of the LCD 50 [0021]) disposed on a side of the polarizer body (of polarizer [0021]) distal to the display panel (54-60) (Fig. 1), wherein the atomizing layer 80 comprises an uneven surface (roughen 
	Regarding claims 14, 21, Abileah teaches that the surface of the atomizing layer 80 is roughened or coated to create a texture that scatters the incident light ([0033]) which means that the surface of the atomizing layer 80 is an uneven surface which is provided with a plurality of protrusions or depressions. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Abileah, as applied to claims 10, 14, 21 above, and further in view of Gollier (US 2012/0300304).
Abileah teaches the display device comprising: the display module comprising the display panel and the polarizer disposed on a light emitting side of the display panel, the polarizer comprising the polarizer body and the atomizing layer disposed on a side of the polarizer body distal to the display panel, the atomizing layer comprising an uneven surface; and the cover plate covering the display module, a surface of the cover plate is arranged to face towards the atomizing layer, and the surface of the cover plate facing the display module is separated from the atomizing layer of the polarizer in the 
However, Gollier teaches that in a display device (pixelated display [0035] device [0025]) comprising a cover plate (substrate 100 [0035]) covering a display module (display 140 screen [0035]), the cover plate 100 has an anti-glare layer (antiglare surface 110 [0035]) on a side of the cover plate 100 distal to the display module 140 (Fig. 5), for the purpose of minimizing undesired reflection of the front light source 510 as well as any other exterior light sources (direct reflection coming from the punctual lights sources in the room [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the cover plate covering the display module of the display device of Abileah, with an anti-glare layer on a side of the cover plate distal to the display module, in order to minimize undesired reflection of exterior light, as taught by Gollier.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Abileah in view of Gollier as applied to claim 11 above, and further in view of Naraba (US 2010/019787).
Abileah, as modifed by Gollier, teaches the display device comprising: the display module comprising the polarizer disposed on a light emitting side of the display panel, the polarizer comprising the polarizer body and the atomizing layer disposed on a side of the polarizer body distal to the display panel, the atomizing layer comprising an uneven surface; and the cover plate covering the display module, a surface of the cover plate is arranged to face towards the atomizing layer, and the surface of the cover plate facing the display module is separated from the atomizing layer of the polarizer in the 
However, Naraba teaches that a gap between a surface of a cover plate and an uppermost layer of a display module is 1 mm ([0002]) which is within the claimed range of 0.8 mm to 3 mm, for the purpose of protecting the display module from any adverse effects when the cover plate is broken by an external impact ([0002]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided a gap within a range of 0.8 mm to 3 mm, between the surface of the cover plate facing the display module and the atomizing layer of the polarizer in the display module of the display device of Abileah, as modified by Gollier, in order to protect the display module from any adverse effects when the cover plate is broken by an external impact, as taught by Naraba. 
Claims 15, 22, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Abileah, as applied to claims 10, 14, 21 above, and further in view of Son (US 2016/0178958).
Abileah teaches the display device comprising: the display module comprising the polarizer disposed on a light emitting side of the display panel, the polarizer comprising the polarizer body and the atomizing layer disposed on a side of the polarizer body distal to the display panel, the atomizing layer comprising an uneven 
Regarding claims 15, 22, Abileah teaches that the surface of the atomizing layer 80 is roughened or coated to create a texture that scatters the incident light ([0033]) which means that the surface of the atomizing layer 80 is an uneven surface which is provided with a plurality of protrusions or depressions, for the purpose of reducing the intensity of reflected light that reaches the viewer’s eyes, as described above.  Abileah fails to teach that the plurality of protrusions or depressions have a hemispherical shape.

    PNG
    media_image2.png
    239
    705
    media_image2.png
    Greyscale
    
    PNG
    media_image3.png
    491
    946
    media_image3.png
    Greyscale

However, Son teaches a display module (LCD 10 [0042]) comprising: a display panel (200 [0042]) and a polarizer (first polarization plate 100 [0042]) disposed on a light emitting side of the display panel 200 (as opposed to the backlight assembly 400 which provides light L to the LCD panel 200 [0042], Fig. 1), and comprising a polarizer body (polarizing layer 110 [0051], Fig. 3 shown above on the left) and an atomizing layer (light scattering layer 120 [0051]) disposed on a side of the polarizer body 110 (Fig. 3 is a cross-sectional view taken along the line III-III’ of Fig. 2 ([0032] which is a perspective view of the first polarization plate of the LCD illustrated in Fig. 1 [0031]) 
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided a plurality of protrusions or depressions having a hemispherical shape, as the plurality of protrusions or depressions of the uneven surface of the atomizing layer of the display module of Abileah, in order to obtain the desired light dispersion pattern, as taught by Son.
Regarding claim 25, Abileah is silent regarding an optical adhesive through which the display panel is bonded to the polarizer body.
However, Son teaches that the display panel 200 is bonded to the polarizer body 110 through an adhesive (first polarization plate 100 may be attached onto an upper surface of the second base substrate 221 by an adhesive layer and fixed to the LCD 200 accordingly [0060], Fig. 1) which, since the display device is an optical display device (LCD [0040]), is desirably an optical adhesive such as an optically clear adhesive, for the purpose of providing minimal optical interference, as was already well-known in the art at the time.
     
.
Claims 17, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Abileah, as applied to claims 10, 14, 21 above, and further in view of Son (US 2016/0178958) and Inoue (US 2007/0229804).
Abileah teaches the display device comprising: the display module comprising the polarizer disposed on a light emitting side of the display panel, the polarizer comprising the polarizer body and the atomizing layer disposed on a side of the polarizer body distal to the display panel, the atomizing layer comprising an uneven surface; and the cover plate covering the display module, a surface of the cover plate is arranged to face towards the atomizing layer, and the surface of the cover plate facing the display module is separated from the atomizing layer of the polarizer in the display module by an air layer, as described above.  Abileah is silent regarding a thickness of the polarizer.

    PNG
    media_image2.png
    239
    705
    media_image2.png
    Greyscale
  
However, Son teaches that in a polarizer (polarization plate 100 [0050], Fig. 3 shown above), protective layers (140 and 150 [0055]) can each have a thickness of 
Inoue teaches that in a polarizer (polarizing plate [0032]), an atomizing layer (a light-scattering film [0124]) comprising an uneven surface (irregularities [0121]) can have a thickness of 0.03 mm (30 µm [0139]), and that an anti-reflective surface treatment layer (low refractive index layer on the outermost surface (antireflection property) [0005]) is more preferably 0.000015 mm (15 nm [0280]), for the purpose of providing suitable light-scattering and anti-reflective surface characteristics.
Therefore, it would have been obvious to one of ordinary skill in the art at the time, would have provided the atomizing layer and the anti-reflective surface treatment layer of the polarizer of Son, with the corresponding thicknesses of 0.01 mm, and 0.000015 mm, in order to obtain suitable light-scattering and anti-reflective surface characteristics, as taught by Inoue.
Accordingly, the polarizer of Son, as modified by Inoue, can have a total thickness of 0.1 mm (0.001+0.001+0.04+0.03+0.03+0.000015), which is within the claimed range of 0.1 to 0.15 mm, for the purpose of providing the desired polarized light 
Therefore, it would have been obvious to one of  ordinary skill in the art at the time, to have provided the polarizer of the display module of the display device of Abileah, with a thickness within a range of 0.1 to 0.15 mm, in order to obtain the desired polarized light with laminated protection, along with the desired light-scattering and anti-reflective surface characteristics, as taught by Son in light of Inoue.
Claims 16, 18-20, 23, 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Abileah, as applied to claims 10, 14, 21 above, and further in view of Inoue (US 2007/0229804).
Abileah teaches the display device comprising: the display module comprising the polarizer disposed on a light emitting side of the display panel, the polarizer comprising the polarizer body and the atomizing layer disposed on a side of the polarizer body distal to the display panel, the atomizing layer comprising an uneven surface; and the cover plate covering the display module, a surface of the cover plate is arranged to face towards the atomizing layer, and the surface of the cover plate facing the display module is separated from the atomizing layer of the polarizer in the display module by an air layer, as described above.
Regarding claims 16, 23, Abileah is silent regarding a haze of the polarizer 60 including the atomizing layer 80.
However, Inoue teaches that a polarizer (polarizing plate [0032]) comprising an atomizing layer (light-scattering film [0124]) comprising an uneven surface (irregularities [0121]), can have a haze of 30% (entire haze, Sample No. 1-1, Table 6 [00491]) that is 
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the atomizing layer of the polarizer of the display module of the display device of Abileah, with a haze within a range of 20% to 30%, in order to obtain the desired bright-room contrast and anti-reflection characteristics, as taught by Inoue.
Regarding claims 18, 26, Abileah is silent regarding the atomizing layer 80 being a resin layer doped with an antistatic agent.
However, Inoue teaches that in a polarizer (polarizing plate [0032]) comprising an atomizing layer (light-scattering layer 3 [0095]) comprising an uneven surface (irregularities [0121]), the atomizing layer can be a resin (comprising light-transmitting resin [0095]) layer doped with an antistatic agent (antistatic function … disperse the electroconductive particle in the light-scattering layer [0365]), for the purpose of dissipating harmful static electricity.
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided a resin layer doped with an antistatic agent, as the atomizing layer of the polarizer of the display module of the display device of Abileah, as taught by Inoue, in order to dissipate harmful static electricity.
Regarding claims 19, 27, Abileah, as modified by Inoue, teaches that the atomizing layer is a resin layer doped with an antistatic agent, for the purpose of dissipating harmful static electricity, as described above.  In addition, Inoue teaches that the resin layer is further doped with diffusion particles (average particle diameter of the light-transmitting particle is preferably … 0.5 µm, internal scattering of light [0132]), for 
Therefore, it would have been obvious of ordinary skill in the art at the time, to have further doped the resin layer which is the atomizing layer of the polarizer of the display module of the display device of Abileah, as modified by Inoue, with diffusion particles, in order to obtain the desired balance of light diffusion and bright-room contrast, as taught by Inoue.
Regarding claims 20, 28, Abileah, as modified by Inoue, teaches that the atomizing layer is a resin layer doped with an antistatic agent, for the purpose of dissipating harmful static electricity, as described above.  In addition, Inoue teaches that the resin layer is a photo-curable resin layer (monomer for the formation of a light-transmitting resin, a photoradical initiator… causing a polymerization reaction by the irradiation of ionizing radiation [0150]), where the refractive index of the photo-curable resin is from 1.50 to 1.53 ([0133]) which is with the claimed range of greater than 1.49, for the purpose of providing the light-scattering layer with the desired light-scattering properties ([0131]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided a photo-curable resin layer with a refractive index that is greater than 1.49, as the resin layer which is the atomization layer, of the polarizer of the display module of the display device of Abileah, as modified by Inoue, in order to obtain the desired light-scattering properties, as taught by Inoue.

Response to Arguments
Applicant’s arguments have been considered but are moot because of the new reference used in the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. US 2016/0154272 teaches a polarizer (polarizing plate 100a [0042]) comprising an atomizing layer (first reflection preventing layer 140a and/or second reflection preventing layer 150a [0044], light is diffused twice [0034]) comprising an uneven surface provided with a plurality of protrusions having a hemispherical shape ([0044], Fig. 4).

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782